Citation Nr: 1046276	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-29 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to an automobile and adaptive equipment, or 
adaptive equipment only.

2.  Entitlement to specially adapted housing.

3.  Entitlement to a special home adaptation grant


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and a VA transition patient advocate


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to July 1983, 
from November 1990 to June 1991, from October 1996 to April 1997, 
and from December 2003 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating decision issued by the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO).  The Veteran appeared for a VA video 
conference hearing in November 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Eligibility for financial assistance to purchase one automobile 
or other conveyance and necessary adaptive equipment is warranted 
where one of the following exists as the result of injury or 
disease incurred or aggravated during active service: (1) loss or 
permanent loss of use of one or both feet; (2) loss or permanent 
loss of use of one or both hands; (3) permanent impairment of 
vision of both eyes, meaning central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or central 
visual acuity of more than 20/200 if there is a field defect in 
which the peripheral field has contracted to such an extent that 
the widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye; or, (4) for 
adaptive equipment eligibility only, ankylosis of one or both 
knees or one or both hips.  38 C.F.R. § 3.808.

Eligibility for assistance in acquiring specially adapted housing 
under 38 U.S.C.A. § 2101(a) may be granted if a veteran is 
entitled to compensation for permanent and total disability due 
to: (1) the loss or loss of use of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (2) blindness in both eyes, having only 
light perception, plus the anatomical loss or loss of use of one 
lower extremity; (3) the loss or loss of use of one lower 
extremity together with residuals of organic disease or injury 
that so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, canes, 
or a wheelchair; or (4) the loss or loss of use of one lower 
extremity together with the loss or loss of use of one upper 
extremity which so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  38 C.F.R. § 3.809.  The term "preclude 
locomotion" means the necessity for regular and constant use of 
a wheelchair, braces, crutches or canes as a normal mode of 
locomotion, although occasional locomotion by other methods may 
be possible.  38 C.F.R. § 3.809(d).

Alternatively, a certificate of eligibility for financial 
assistance in acquiring necessary special home adaptations may be 
issued to a veteran with requisite service who is entitled to VA 
compensation for a permanent and total service-connected 
disability, if: (a) the Veteran is not entitled to a certificate 
of eligibility for assistance in acquiring specially adapted 
housing under 38 C.F.R. § 3.809 and had not previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C.A. § 2101(a); and (b) the Veteran is entitled to 
compensation for permanent and total disability which is (1) due 
to blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both hands.  
This assistance will not be available to any veteran more than 
once. 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function, whether such acts as grasping and manipulation in the 
case of the hand, or balance and propulsion in the case of a 
foot, could be accomplished equally well by an amputation stump 
with prosthesis.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 
4.63 which would constitute loss of use of a foot or hand include 
extremely unfavorable ankylosis of the knee, complete ankylosis 
of two major joints of an extremity, or shortening of the lower 
extremity of 3.5 inches or more.  Also considered as loss of use 
of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of 
the external popliteal (common peroneal) nerve and consequent 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this nerve.  
Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete 
paralysis encompasses foot drop and slight droop of the first 
phalanges of all toes, an inability to dorsiflex the foot, loss 
of extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of the 
foot, and anesthesia covering the entire dorsum of the foot and 
toes.

As listed in a January 2008 rating decision, the Veteran's 
service-connected disorders include residuals of status post 
blunt trauma to the left eye with some pigmentary clustering and 
myotonic dystrophy of the left upper extremity (both 30 percent 
disabling); degenerative joint disease of the cervical spine, 
erectile dysfunction, carpal tunnel syndrome of the right wrist, 
and myotonic dystrophy of the left lower extremity (all 20 
percent disabling); and degenerative joint disease of the lumbar 
spine and hypertension (both 10 percent disabling).  The Veteran 
is also in receipt of a total disability evaluation based upon 
individual unemployability (TDIU) and special monthly 
compensation under 38 U.S.C.A. § 1114(k) (West 2002 & Supp. 2010) 
and 38 C.F.R. § 3.350(a) (2010) on account of loss of use of a 
creative organ.

The Veteran was afforded a VA neurological examination in 
conjunction with this appeal in April 2009.  The examiner 
specified in the examination report that "no records for 
review" were available, although an unspecified "computerized 
database" with certain records from 2007 and 2009 was reviewed.  
During the examination, the Veteran reported being confined to a 
wheelchair and complained of not walking very well or being able 
to do anything with his hands because of muscle tightness.  In 
the diagnosis section of the report, the examiner noted that he 
could not confirm a diagnosis of myotonic dystrophy because the 
Veteran did "not look like he has myotonic dystrophy," and did 
not have myotonia on percussion or on sustained contraction of 
making a fist.  The examiner further stated, however, that this 
was "not to say that he does not have myotonic dystrophy" and 
that, to further resolve this issue, it would be important to 
review the claims file and, specifically, the data upon which the 
diagnosis was made.  It does not appear, however, that the 
examiner was ever afforded an opportunity to review the claims 
file and provide an addendum to his examination report.  
Moreover, while the examiner stated that the Veteran did "not 
have a need for" the claimed benefits, the rationale for this 
determination does not correspond precisely to the specific 
criteria for those benefits or to the definition of the term 
"loss of use" of a hand or foot under 38 C.F.R. § 3.350(a)(2).  
Rather, the examiner merely stated that the Veteran was "able to 
ambulate if he would do that," could use the upper and lower 
extremities, was able to grasp and manipulate "the hand," and 
"chooses not to walk."  In short, this examination report 
contains incomplete information, and a further VA examination is 
needed to more precisely ascertain whether the criteria for the 
claimed benefits have been met.

Additionally, the claims file includes VA outpatient treatment 
records from the Dorn (Columbia) VA Medical Center (VAMC), dated 
through June 2009.  The most recent of these records indicates 
that the Veteran was seeing an "outside neurologist and 
neuromuscular expert," listed elsewhere in the report as "Dr. 
Rivner."  The report also indicates that the Veteran was to 
return to the VA clinic in six months, suggesting the existence 
of subsequent VA treatment records.  All as-yet unobtained 
records concerning VA and non-VA treatment should be requested 
and, if obtained, added to the claims file.  38 C.F.R. § 3.159(c) 
(2010).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary release forms 
from the Veteran, records from "Dr. Rivner" 
and any other reported non-VA treatment 
providers should be requested.  A request should 
also be made for all records from the Dorn VAMC, 
dated since June 2009.  All records obtained 
pursuant to this search should be added to the 
claims file.  If the search for such records has 
negative results, documentation to that effect 
must be added to the claims file.

2.  The Veteran should then be afforded a VA 
medical examination, with an appropriate 
examiner, to determine the extent of his 
service-connected disabilities (as listed in an 
September 2008 rating decision) in regard to his 
automobile equipment, specially adapted housing, 
and special home adaptation grant claims.  The 
Board will leave it to the discretion of the 
RO/AMC to determine whether multiple VA 
examinations (i.e., a neurological examination 
and an eye examination) are most appropriate to 
address the questions set forth below.

The examiner should comment on whether such 
service-connected disorders have resulted in: 
(i) blindness in both eyes, (ii) the loss of use 
of one or both lower and upper extremities 
(including the hands and feet), or (iii) 
ankylosis of either knee.  If loss of use of 
either lower extremity is found, the examiner 
should comment on the extent to which assistive 
devices are required.  If the Veteran has loss 
of use of an extremity or blindness in both 
eyes, but only on account of nonservice-
connected disability, the examiner should so 
state.  The examiner should also address whether 
the diagnosis of myotonic dystrophy is 
appropriate, as this question was raised in the 
April 2009 VA examination report.  Finally, the 
examination should encompass visual acuity and 
field vision testing, with a description of left 
eye disability attributable to the service-
connected right eye disorder.

A complete rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

3.  After completion of the above development, 
the Veteran's claims should be readjudicated.  
If the determination of any of these claims 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given an 
opportunity to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARY GALLAGHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


